                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

ROSE M. JEFFERSON, individually and             §
as surviving parent of HOWARD                   §
JEFFERSON, JR., ROSELYN                         §
JEFFERSON, individually and as                  §
surviving daughter of HOWARD                    §
JEFFERSON, JR., DEMETRA                         §
WYSINGER, as Next Friend and                    §
Nominated Administrator of Estate under         §   Civil Action No. 5:18-CV-00092-RWS-CMC
Arkansas Law, by Plaintiffs, as heirs,          §
                                                §
v.                                              §
                                                §
RUSSELL COLLINS, CITY OF                        §
TEXARKANA, TEXAS INDUSTRIAL                     §
DEVELOPMENT CORPORATION,                        §
THE CITY OF TEXARKANA, TEXAS,                   §
and BOWIE COUNTY, TEXAS                         §
                                            ORDER

       Rosie Jefferson, Roselyn Jefferson and Demetra Wysinger (collectively, the “Plaintiffs”)

filed the above-captioned action alleging Defendant Russell Collins negligently operated his motor

vehicle, causing the death of their relative Howard Jefferson, Jr. Before the Court is Defendant

Russell Collins’s Motion for Summary Judgment (Docket No. 51). The action was referred to

United States Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On June 18,

2019, the Magistrate Judge issued a Report and Recommendation (Docket No. 66), recommending

Defendant Collins’s motion be granted and that the cause of action against him be dismissed with

prejudice. Plaintiffs filed objections (Docket No. 67) on July 2, 2019. The Court conducts a de

novo review of the objected-to portions of the Magistrate Judge’s recommended findings and

conclusions.
                                         BACKGROUND

        On May 7, 2016, Russell Collins struck and killed Howard Jefferson, Jr. (“Decedent”) with

his vehicle while Mr. Jefferson crossed New Boston Road in Texarkana, Texas. See Docket No.

51 Ex. A-1. Mr. Jefferson is survived by his spouse, Jabreeka Mitchell Jefferson; his mother,

Rosie Mae Jefferson; and his daughter, Roselyn Joy Jefferson.

        State Court Proceedings

        On November 3, 2016, Jabreeka Jefferson filed an Application for Letters of

Administration with the Probate Court of Bowie County Texas. Docket No. 51 Ex. A-1. On April

3, 2017, Plaintiffs, along with Mr. Jefferson’s brother, filed a Motion to Contest the Application

to Probate Estate of Howard Jefferson, Jr., in Bowie County, Texas. Id. Ex. A-2. The Probate

Court transferred the case to the County Court at Law of Bowie County (“Bowie County Court”),

which held a hearing on the motion. Following the hearing, the Bowie County Court denied the

motion and appointed a third party, Randy Moore, to serve as the dependent administrator of the

estate. Id. Ex. A-3. That order also identified Jabreeka Jefferson and Roselyn Jefferson as heirs

to the estate. Id.

        Plaintiffs and Mr. Jefferson’s brother also filed a counter-application for the administration

of the estate seeking the appointment of Plaintiff Demetra Wysinger as administrator, id. Ex. A-7,

and a Second Amended Motion to Vacate and Void Judgments and Orders under Rule 60 in the

Bowie County Court, id. Ex. A-8. The parties’ sought to void the order appointing Mr. Moore as

a Dependent Administrator, alleging several due process violations including insufficient service

and denial of an opportunity to be heard in the hearing appointing Mr. Moore as dependent

administrator. Id. Ex. A-8.


                                            Page 2 of 12
       Defendant Collins’s motor vehicle insurer, Progressive County Mutual Insurance

Company (“Progressive”) offered a settlement for claims arising from the accident with Jabreeka

Jefferson and Mr. Moore. Progressive offered the policy limits of $50,007 to settle “all wrongful

death beneficiary and estate claims, demands and liens.” Id. Ex. A-6. In a letter dated November

11, 2016, Progressive requested that Jabreeka Jefferson return a letter agreeing to the settlement

and specifying how the $50,007 would be split among the “three wrongful death beneficiaries

(Jabreeka Jefferson, Roselyn Jefferson, and Rosie Jefferson) and the estate.” Id. The letter also

stated that each beneficiary would need to sign an individual release. Id. Progressive sent a second

letter in February 2018 with the same offer, again requesting a release from all three wrongful

death beneficiaries (Jabreeka Mitchell, Roselyn Joy Jefferson and Rosie Mae Jefferson). Id. Ex.

A-9.

       Jabreeka Jefferson’s attorney responded to Progressive’s settlement offer, stating that as

the Administrator, Mr. Moore “would be the one to bring and prosecute any wrongful death

action,” and therefore would be the appropriate person to sign the release. Id. Ex. A-11. Jabreeka’s

attorney further explained that by placing funds into the court’s registry, Progressive “would be

relieved from potential liability to pay the single fund more than once.” Id. Ex. A-13.

       Progressive paid the settlement proceeds into the Bowie County Texas Court Registry as

the “Full and Final Settlement of all Bodily Injury Claims.” Id. Ex. A-15. Jabreeka Jefferson and

Randy Moore then entered a “Full Release of All Claims with Indemnity (Wrongful Death and

Survival),” releasing Progressive and Defendant Collins of all claims arising out of Howard

Jefferson’s death. Id. Ex. A-16.




                                           Page 3 of 12
        On October 24, 2018, the Bowie County Court entered an order authorizing distribution of

the estate assets. Id. Ex. A-17. Based on the court’s previous determination of heirship, Jabreeka

Jefferson and Roselyn Jefferson each received one half of the remainder of the estate after claims

and bills were paid. Id.

        On October 25, 2018, counsel for Rosie Jefferson, Roselyn Jefferson and Demetra

Wysinger appealed the order. Id. Ex. A-18. Plaintiffs also filed an appeal, arguing that the Bowie

County Court’s exercise of jurisdiction was improper. The Sixth Appellate District Court of Texas

at Texarkana dismissed both appeals for want of prosecution. Id. Ex. A-19; Estate of Howard

Jefferson, Jr., No. 06-18-00100-CV (Tex. App.–Texarkana July 12, 2019).

        Federal Court Proceedings

        On May 7, 2018, while the case was pending in the Bowie County Court, Rosie Jefferson

and Demetra Wysinger, as next friend of Roselyn Jefferson, filed this action in the Northern

District of Texas. Docket No. 3. The Northern District transferred the case to the Eastern District

of Texas, Docket No. 29, and Roselyn Jefferson later joined the action, Docket No. 11. Plaintiffs

filed their Amended Complaint against Russell Collins, City of Texarkana, Texas Industrial

Corporation (the “Corporation), City of Texarkana (the “City”), and Bowie County, Texas

(“Bowie County”). Docket No. 35. 1

        Defendant Collins moved for summary judgment. Docket No. 51. Collins asserted that

Plaintiffs’ causes of action against him are barred by two affirmative defenses: accord and

satisfaction and statute of limitations.            Specifically, Collins argues his insurance carrier,


1
 Plaintiffs’ first amended complaint also named State Farm Auto Insurance and Progressive Insurance as
Defendants. The First Amended complaint did not specifically include any facts or causes of action against these
Defendants. Plaintiffs subsequently filed a second amended complaint omitting claims against State Farm Auto
Insurance and Progressive Insurance. Docket No. 41.
                                                  Page 4 of 12
Progressive, entered into a settlement agreement with the duly appointed Dependent Administrator

of Howard Jefferson’s Estate, Mr. Moore, and paid policy limits into the Bowie County Court’s

registry. Collins also argued the suit is barred by the applicable two-year statute of limitations

because Plaintiffs did not diligently serve him after suit was filed.

           After Plaintiffs failed to respond to Collins’s motion to dismiss within the 21-day deadline,

the Court ordered Plaintiffs to file a response to the motion for summary judgment on or before

April 30, 2019. Docket No. 53. 2 Plaintiffs responded to Defendant Collins’s motion for summary

judgment on the given deadline. Docket No. 55.

           In their response, Plaintiffs argued that the Bowie County Court was not the proper venue

and did not have subject matter jurisdiction over the settlement agreement. See Docket No. 55.

Plaintiffs noted that, at the time they filed their response, the Bowie County Court decision was

on appeal on the basis that the court lacked subject matter jurisdiction. As such, Plaintiffs argued

any decision on an affirmative defense of accord and satisfaction based on the state court

proceedings would be premature. Plaintiffs also argued that the suit was not barred by the statute

of limitations because they filed their complaint before the limitations period expired, and the date

the complaint is filed is controlling for purposes of statute of limitations.

           On June 17, 2019, the Magistrate Judge entered a Report and Recommendation

recommending the Court dismiss without prejudice Plaintiffs’ claims against Bowie County, the

City and the Corporation for failure to show cause and for failure to prosecute. Docket No. 65.

The following day, the Magistrate Judge issued a second Report and Recommendation




2
    Pursuant to Local Rule CV-7, a party has 21 days to file a response to a summary judgment motion.

                                                    Page 5 of 12
recommending Defendant Collins’s motion for summary judgment be granted and that Plaintiffs’

cause of action against Collins be dismissed with prejudice. Docket No. 66.

                         JUNE 18 REPORT AND RECOMMENDATION

          In the June 18 report, the Magistrate Judge first set forth the evidence Collins submitted in

support of his motion for summary judgment, which consisted of a detailed summary of the

proceedings before the Bowie County Court. Docket No. 66 at 5–14. The Magistrate then observed

that Plaintiffs did not attach any evidence to their response, as required to defeat a properly

supported motion for summary judgment. See Anderson v. Liberty Lobby Inc., 477 U.S. 242, 257

(1986).

          The Magistrate Judge considered whether Plaintiffs’ wrongful death claims are barred by

the prior settlement. Id. at 14–20. Following the Texarkana Court of Appeals decision in Hill v.

Bartlette, 181 S.W. 3d 541 (Tex. App.–Texarkana 2005, no pet.), the Magistrate Judge found that

Randy Moore had authority to settle the wrongful death claims, and that the settlement agreement

with Progressive expressly released Collins from wrongful death actions. Id. at 17. The Magistrate

Judge also observed that Plaintiffs had the opportunity to object to the settlement and the division

of the settlement proceeds as parties to the contested administration proceedings in the Bowie

County Court. Id. at 19. The Magistrate Judge ultimately concluded that, because the settlement

released Defendant Collins from wrongful death actions, Plaintiffs were barred from bringing such

claims here as a matter of law. Id. at 20. The Magistrate Judge found, as an additional ground for

dismissal, that Plaintiffs’ claims are barred by the two-year statute of limitations. Id. at p.24.




                                              Page 6 of 12
                                          OBJECTIONS

        In response to both reports, Plaintiffs filed a single “Objection to Magistrate’s Report and

Recommendations and Request for Extension of Time for Plaintiffs to Retain New Counsel”

(Docket No. 67). Plaintiffs state that they “object to a dismissal of this case for want of prosecution

or a dismissal of this case for any other reason.” Docket No. 67 at 3. However, Plaintiffs do not

address any specific findings contained in either report. Plaintiffs do not appear to contest the

Magistrate’s finding that Mr. Moore had authority to settle the wrongful death claims on their

behalf or that Plaintiffs failed to exercise due diligence in serving Defendant Collins.

        Instead, Plaintiffs’ counsel states that Plaintiffs have no standing to pursue this case. Id.

Counsel states that pursuant to Section 71.004 of the Texas Civil Practice and Remedies Code,

Plaintiffs were required to file their claims within three months of Mr. Jefferson’s death, which

they did not do. Counsel asserts that after the three-month deadline, only the administrator or

executor of the estate could bring a claim. Because none of the Plaintiffs are administrator of the

estate, Counsel asserts that they have no standing to move forward. Counsel concludes that, in

light of the lack of standing, he is “unable to make a good-faith argument that would enable this

case to be maintained in the names of the individuals who have filed as the named Plaintiffs.” Id.

at 2.

        Counsel continues, stating that Plaintiff Wysinger “insisted” that he file a response to the

reports to request additional time for further filings, additional time to serve those Defendants who

were not duly served and additional time to retain new counsel. Id. Plaintiff Wysinger also

contends that, “but for due process violations that occurred outside the scope of this lawsuit,” she




                                            Page 7 of 12
would have been the duly appointed administrator for Mr. Jefferson’s estate. Id. As such,

Plaintiffs object to dismissal of this case.

                                    STANDARD OF REVIEW

        Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is properly

granted “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A genuine issue of material fact

exists when “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson, 477 U.S. at 248.

        Where the movant bears the burden of proof on the claim or defense on which it is moving

for summary judgment, it must provide evidence establishing all the essential elements of the claim

or defense as a matter of law. Id. at 194. Once the movant has carried its burden, the nonmovant

must “respond to the motion for summary judgment by setting forth particular facts indicating

there is a genuine issue for trial.” Byers v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir.

2000) (citing Anderson, 477 U.S. at 248–49). A nonmovant must present “significant probative

evidence” showing a genuine issue of material fact to survive summary judgment. In re Mun.

Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson v. Nat'l

Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)).

        While factual controversies are resolved in favor of the nonmoving party, that only occurs

when both parties have submitted evidence of contradictory facts and there is an actual

controversy. Little v. Liquid Air Corp., 37 F.3d 1069, 1076 (5th Cir. 1994). The Court does not

assume the nonmovant could or would prove the necessary facts in the absence of sufficient

evidence. Id. (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).


                                               Page 8 of 12
                                       DISCUSSION

       At the outset, the Court notes that Plaintiffs’ objections are improper for lack of specificity.

Federal Rule of Civil Procedure 72 provides “a party may serve and file specific written objections

to the proposed findings and recommendations.” FED. R. CIV. P. 72(b)(2) (emphasis added).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Assn, 79 F.3d 1415 (5th Cir. 1996) (en banc); Chase Bank USA,

N.A. v. McLain, No. 1:12-CV-353, 2013 WL 713404, at *1 (E.D. Tex. Feb. 26, 2012).

       Although Plaintiffs generally object to the Magistrate Judge’s recommendation that their

cause of action against Collins be dismissed, Plaintiffs fail to specifically identify the findings to

which they object. The objections do not assert error in the June 18 report’s findings of fact or

analysis. Instead, the objections merely request that the Court decline to dismiss this action.

Plaintiffs’ general objection is improper.

       Nonetheless, the Court has reviewed and agrees with the report of the Magistrate Judge.

See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to

give to the magistrate’s proposed findings of fact and recommendations ‘such weight as [their]

merit commands and the sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v.

Weber, 23 U.S. 261, 275 (1976)). Because the Magistrate correctly concluded that Defendant’s

motion for summary judgment should be granted, the Court declines to address Plaintiffs counsel’s

contention that Plaintiffs lacked standing to bring the claim.




                                             Page 9 of 12
       Under the Texas Wrongful Death Act, a decedent’s surviving spouse, children and parents

are statutory beneficiaries who may bring a wrongful death action. TEX. CIV. PRAC. & REM. CODE

§ 71.004(a). If none of the individuals entitled to bring a wrongful death action have begun the

action within three calendar months after the death of the injured individual, “his executor or

administrator shall bring and prosecute the action unless requested not to by all those individuals.”

Id. § 71.004(c).

       Plaintiffs filed their wrongful death suit nearly two years after Mr. Jefferson’s death, far

beyond the three-month window. As such, Mr. Moore, acting as the dependent administrator of

the estate, had authority to pursue the wrongful death action on their behalf.

       Mr. Moore resolved the wrongful death claims through a valid settlement agreement with

Defendant Collins and his insurer. See Hill, 181 S.W.3d at 549 (holding that an estate’s temporary

administrator had authority to settle wrongful death claims). Defendant Collins’s proffered

evidence establishes that Progressive’s tender of policy limits was made with the express intent

that it be accepted in exchange for settlement of all wrongful death claims against Collins,

including those that could be brought by Plaintiffs Rosie and Roselyn Jefferson. See Docket No.

51 Exs. A-6, A-9, A-11, A-13, A-16. In the settlement negotiations, Defendant Collins and his

insurer specifically identified Plaintiffs Rosie and Roselyn Jefferson as statutory beneficiaries

capable of bringing a wrongful death action against Collins. Id. Exs. A-6, A-9. Jabreeka

Jefferson’s attorneys represented that, as estate administrator, Mr. Moore’s signature alone could

release Collins from claims brought by any statutory beneficiary. Id. Exs. A-11, A-23. The release

agreement thus intentionally released Defendant Collins of wrongful death suits brought by

Plaintiffs, including the one brought here. Because Mr. Moore had authority to resolve the


                                           Page 10 of 12
wrongful death action and entered in a valid agreement expressly releasing Defendant Collins from

future wrongful death claims, Plaintiffs are now barred from bringing such claims as a matter of

law.

        Plaintiffs were required to present affirmative evidence to defeat the properly supported

motion for summary judgment and failed to do so. Anderson, 477 U.S. at 257. As noted by the

Magistrate Judge, Plaintiffs have not presented evidence to refute Mr. Moore’s authority to enter

the settlement or to otherwise demonstrate the invalidity of the settlement. In their response,

Plaintiffs state that they “would” show the Court that the Bowie County Court at Law was an

improper venue and not a court of competent jurisdiction. However, in absence of proof, the court

does not “assume that the nonmoving party could or would prove the necessary facts.” Little, 37

F.3d at 1075. Plaintiffs also state that summary judgment is improper because Plaintiffs appealed

the judgment of the Bowie County Court. However, Plaintiffs’ appeals were dismissed for want

of prosecution. See Estate of Howard Jefferson, Jr., No. 06-18-00100-CV (Tex. App.–Texarkana

July 21, 2019). 3

        The Magistrate Judge correctly concluded that the court-appointed administrator entered

into a valid settlement agreement releasing Defendant Collins from wrongful death actions. As

such, this Court finds Plaintiffs are barred from bringing such claims as a matter of law. The court

hereby ADOPTS the Magistrate’s recommendation that Defendant Collins’s Motion for Summary

Judgment be granted. Because the affirmative defense of accord and satisfaction is a sufficient




3
 Plaintiffs assert in their response to Defendant’s Motion to Dismiss that although their appeal was initially
dismissed for want of prosecution, they brought the appeal again and the appeal was pending at the time they
submitted their response. Docket No. 55. Records in the Sixth Appellate District of Texas reflect that the second
appeal was also dismissed for want of prosecution.
                                                 Page 11 of 12
basis for granting the motion for summary judgment, the Court need not review the Magistrate

Judge’s recommendation that the Plaintiffs’ claims are also barred by the statute of limitations.
    .
                                         CONCLUSION

        The Court agrees with the Magistrate Judge’s recommendation and the Court ADOPTS-

IN-PART the Magistrate Judge’s Recommendation. Accordingly, it is hereby

        ORDERED that Defendant Russell Collins’ Motion for Summary Judgment (Docket No.

51) is GRANTED, and Plaintiffs’ objections are OVERRULED. It is further

        ORDERED the above-entitled and numbered cause of action against Russell Collins is

DISMISSED WITH PREJUDICE.

        So ORDERED and SIGNED this 27th day of September, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                          Page 12 of 12
